                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHRISTIAN TEAGUE,                                  Case No. 16-cv-06527-TSH
                                   8                    Plaintiff,
                                                                                            DISCOVERY ORDER
                                   9             v.
                                                                                            Re: Dkt. No. 103
                                  10     BIOTELEMETRY, INC., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The Court held a telephonic hearing today concerning the parties’ joint letter brief, ECF

                                  14   No. 103. Defendants represented that they are producing all of the contracts with the 20

                                  15   contracting parties today via overnight delivery in hard copy. They also represented that they are

                                  16   producing the communications with those contracting parties leading up to the execution of the

                                  17   contracts today via overnight delivery on DVD. They further represented that they are producing

                                  18   items that were erroneously included in their privilege log today via overnight delivery on DVD.
                                  19   They also stated that following the hearing they would email Plaintiff their interrogatory

                                  20   responses. Going forward, Defendants will not produce documents or discovery materials via FTP

                                  21   given the problems Plaintiff has had in downloading them. The parties shall meet and confer

                                  22   concerning alternate methods of production. The Court ORDERS Plaintiff not to issue subpoenas

                                  23   to the contracting parties, given Plaintiff’s representation that the subpoenas seek only what

                                  24   Defendants state they are producing to the Plaintiff. Any deficiencies in Defendants’ productions

                                  25   should be raised promptly by letter brief.

                                  26          Given the late production of these documents, the depositions of Converse and Way,
                                  27   currently scheduled for March 14 and 15, shall be rescheduled. The close of the second phase of

                                  28   fact discovery is CONTINUED to May 2, 2019. The remaining dates in the case scheduling
                                   1   order, ECF No. 102, are VACATED. The parties shall file a status report by May 9, 2019, with

                                   2   an update on the status of the case and proposals for the remaining case deadlines.

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: March 11, 2019

                                   6
                                                                                                   THOMAS S. HIXSON
                                   7                                                               United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
